Citation Nr: 1634322	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  16-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome (MDS) with anemia, including as due to benzene exposure.

2.  Entitlement to service connection for hypertension, including as due to benzene exposure. 

3.  Entitlement to service connection for congestive heart failure, as secondary to MDS. 

4.  Entitlement to service connection for atrial fibrillation, as secondary to MDS. 

5.  Entitlement to service connection for an enlarged spleen, as secondary to MDS.  


REPRESENTATION

The Veteran is represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who was the appellant, served honorably on active duty from July 1952 to July 1953.  The Veteran died in July 2016.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for MDS, hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

In August 2016, the Board was notified that the Veteran died in July 2016. 






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 	 § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in July 2016, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, so must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

The Board notes that the Veteran's wife has filed a claim for substitution on August 3, 2016.  The Board's dismissal of the Veterans' appeal does not affect the right of the surviving spouse to be substituted as the appellant for purposes of processing the claim to completion, and the Board will decide the Veteran's surviving spouse's substituted claim for service connection for MDS, hypertension, congestive heart failure, atrial fibrillation, and enlarged spleen in a separate decision. 


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


